Exhibit 10.2

 

[Form of Amendment for SVP Severance Agreement]

 

AMENDMENT TO SEVERANCE AGREEMENT

 

THIS AMENDMENT TO SEVERANCE AGREEMENT (“Amendment”), dated effective as of
June 8, 2005 (the “Effective Date”), is made by and between Forest Oil
Corporation, a New York corporation (the “Company”), and
                              (“Executive”).

 

WHEREAS, the Company and Executive have heretofore entered into that certain
Severance Agreement dated                      ,             (the “Severance
Agreement”);

 

WHEREAS, the Company has elected, subject to the amendments stated below, to
extend the term of the Severance Agreement for an additional 30-month period
past June 14, 2005, so that the Company will again have the opportunity to
review and determine whether to extend the Severance Agreement during the 30-day
period starting on December 14, 2007; and

 

WHEREAS, the Company and Executive desire to amend the Severance Agreement in
certain respects;

 

NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Executive hereby agree, effective
as of the Effective Date, that the Severance Agreement shall be amended as
hereafter provided:

 

1.                                       The “Witnesseth” section of the
Severance Agreement shall be amended by adding the following new “whereas”
provisions at the end of the existing “whereas” provisions:

 

“WHEREAS, Executive will receive and/or has received proprietary and
confidential trade secret information of the Company; and

 

WHEREAS, Executive will serve and/or has served as an executive, management
personnel, or officer of the Company;”

 

2.                                       The first sentence of Paragraph 3 of
the Severance Agreement shall be amended by adding the following phrase at the
beginning of the sentence: “Subject to the provisions of Paragraph
6(i) hereof,”; with the remainder of the sentence remaining the same.

 

3.                                       Paragraph 3(a) shall be amended by
striking the phrase “last day of Executive’s employment with the Company” and in
its place inserting the phrase “effective date of the release described in
Paragraph 6(i) hereof.”

 

4.                                       Paragraph 4 shall be amended by
inserting immediately after the words “New York” the phrase “on a non-compounded
basis.”

 

5.                                       Paragraph 6(b) shall be amended by
inserting immediately after the words “New York” the phrase “on a non-compounded
basis.”

 

6.                                       A new Paragraph 6(i), with following
language, shall be inserted:

 

--------------------------------------------------------------------------------


 

“(i)                               Release.  As a condition to the receipt of
any benefit under Paragraph 3 hereof, Executive shall first execute a release,
in the form established by the Company, releasing the Company, its shareholders,
partners, officers, directors, employees and agents from any and all claims and
from any and all causes of action of any kind or character, including but not
limited to all claims or causes of action arising out of Executive’s employment
with the Company or the termination of such employment.”

 

7.                                       Paragraphs 6(i) through 6(m) shall be
renumbered 6(j) through 6(n), respectively.

 

8.                                       This Amendment (a) shall supersede any
prior agreement between the Company and Executive relating to the subject matter
of this Amendment and (b) shall be binding upon and inure to the benefit of the
parties hereto and any successors to the Company and all persons lawfully
claiming under Executive.

 

9.                                       As amended hereby, the Severance
Agreement is specifically ratified and reaffirmed.

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment, effective as of the Effective Date.

 

 

FOREST OIL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

EXECUTIVE

 

2

--------------------------------------------------------------------------------